Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Patrick McDermott on 2/26/21.

The application has been amended as follows:
Claim 10: 
An optoelectronic module, comprising:
a printed circuit board including a core layer and a first cap layer affixed to a surface of the core layer, wherein the first cap layer comprises a material having a relative permittivity and a loss tangent that are both lower than a material comprising the core layer, the first cap layer defining a top side of the printed circuit board; 
an optical transmitter window formed as a first void on the top side of the printed circuit board;
an optical receiver window formed as a second void on the top side of the printed circuit board; 

a heat sink at least partially disposed in the cavity, the heat sink having a first side forming a bottom of the optical transmitter window and a bottom of the optical receiver window; 
an optical transmitter circuit die including at least one transmitter die bond pad electrically coupled to the top side of the printed circuit board, the optical transmitter circuit die mounted to the bottom of the optical transmitter window;
an optical receiver circuit die including at least one receiver die bond pad electrically coupled to the top side of the printed circuit board, the optical receiver circuit die mounted to the bottom of the optical receiver window; and
a lens mounted to the heat sink. 


Allowable Subject Matter
Claims 1, 8-11, 14-15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 10, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a heat sink at least partially disposed in the cavity, the heat sink having a first side forming a bottom of the optical transmitter window and a bottom of the optical receiver window; an optical transmitter circuit die including at least one transmitter die bond pad electrically coupled to the top side of the printed circuit board, the optical transmitter circuit die optical receiver window; and
a lens mounted to the heat sink, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Mabuchi (US 4737395) in view of Daghighian (US: 20150296610), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841